DETAILED ACTION
Claims 1-30 have been examined. Claims 1, 13-14, 19-20, 25-26, and 30 are rejected. Claims 2-12, 15-18, 21-24, and 27-29 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims (19) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the second subset of PRACH resources" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the second subset of PRACH resources" in lines 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13-14, 19-20, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180270869 A1 to Tsai (hereinafter “Tsai”).
As per claim 1, Tsai discloses a method for wireless communication ([0024], of Tsai discloses UE performing wireless communication with a network node), comprising: receiving a physical random access channel (PRACH) resource configuration indicating a set of PRACH resources for a cell (Fig. 9 of Tsai discloses the UE receiving RACH configuration information. [0155] discloses where the configuration information includes a set of PRACH resources); identifying, from the set of PRACH resources, a subset of PRACH resources for performing system access using orthogonal cover codes (OCCs) ([0048-0049], of Tsai discloses a subset of resources/preamble/preamble indices are identified/received for performing a RACH transmission (system access). Tsai further discloses where the preamble indices include an OCC index); determining whether to perform system access on the cell using the subset of PRACH resources ([0048-0049, 0362] of Tsai discloses the UE uses the selected subset for performing a RACH transmission (system access). [0062-0072] of Tsai discloses the events that the UE uses to determine when to perform a system access using RACH resources); and transmitting a random access preamble message for the system access based at least in part on the determining (Fig. 9 and [0048-0049, 0362] of Tsai discloses the transmits a preamble message for a RACH transmission (system access)) based on a determined. [0062-0072] of Tsai discloses the events that the UE uses to determine when to perform a system access using RACH resources).
As per claim 13, Tsai discloses the method of claim 1, further comprising: receiving a random access response message in response to the random access preamble message ([0049, 0377], of Tsai discloses where the UE receives an Random Access Response (RAR)).
As per claim 14, Tsai discloses the method of claim 13, further comprising: identifying the random access response message based at least in part on a random access preamble identifier of the random access response message ([0086, 0090], of Tsai), a random access radio network temporary identifier (RNTI) of the random access response message ([0086, 0089], of Tsai), an OCC index included in the random access response message, or a combination thereof.
As per claim 19, Tsai discloses an apparatus for wireless communication ([0024], of Tsai discloses UE performing wireless communication with a network node), comprising: means for receiving a physical random access channel (PRACH) resource configuration indicating a set of PRACH resources for a cell (Fig. 9 of Tsai discloses the UE receiving RACH configuration information. [0155] discloses where the configuration information includes a set of PRACH resources); means for identifying, from the set of PRACH resources, a subset of PRACH resources for performing system access using orthogonal cover codes (OCCs) ([0048-0049], of Tsai discloses a subset of resources/preamble/preamble indices are identified/received for performing a RACH transmission (system access). Tsai further discloses where the preamble indices include an OCC index); means for determining whether to perform system access on the cell using the subset of PRACH resources ([0048-0049, 0362] of Tsai discloses the UE uses the selected subset for performing a RACH transmission (system access). [0062-0072] of Tsai discloses the events that the UE uses to determine when to perform a system access using RACH resources); and means for transmitting a random access preamble message for the system access based at least in part on the determining (Fig. 9 and [0048-0049, 0362] of Tsai discloses the transmits a preamble message for a RACH transmission (system access)) based on a determined. [0062-0072] of Tsai discloses the events that the UE uses to determine when to perform a system access using RACH resources).
As per claim 20. Tsai discloses an apparatus for wireless communication ([0024], of Tsai discloses UE performing wireless communication with a network node), comprising: a processor (Fig. 15 of Tsai discloses a processor); memory in electronic communication with the processor (Fig. 15 of Tsai discloses a processor in communication with a memory); and instructions stored in the memory and executable by the processor ([0417], of Tsai discloses software on a memory for execution by a processor) to cause the apparatus to: receive a physical random access channel (PRACH) resource configuration indicating a set of PRACH resources for a cell (Fig. 9 of Tsai discloses the UE receiving RACH configuration information. [0155] discloses where the configuration information includes a set of PRACH resources); identify, from the set of PRACH resources, a subset of PRACH resources for performing system access using orthogonal cover codes (OCCs) ([0048-0049], of Tsai discloses a subset of resources/preamble/preamble indices are identified/received for performing a RACH transmission (system access). Tsai further discloses where the preamble indices include an OCC index); determine whether to perform system access on the cell using the subset of PRACH resources ([0048-0049, 0362] of Tsai discloses the UE uses the selected subset for performing a RACH transmission (system access). [0062-0072] of Tsai discloses the events that the UE uses to determine when to perform a system access using RACH resources); and transmit a random access preamble message for the system access based at least in part on the determining (Fig. 9 and [0048-0049, 0362] of Tsai discloses the transmits a preamble message for a RACH transmission (system access)) based on a determined. [0062-0072] of Tsai discloses the events that the UE uses to determine when to perform a system access using RACH resources).
As per claim 30, Tsai discloses a non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable by a processor ([0417], of Tsai discloses software on a memory for execution by a processor) to: receive a physical random access channel (PRACH) resource configuration indicating a set of PRACH resources for a cell (Fig. 9 of Tsai discloses the UE receiving RACH configuration information. [0155] discloses where the configuration information includes a set of PRACH resources); identify, from the set of PRACH resources, a subset of PRACH resources for performing system access using orthogonal cover codes (OCCs) ([0048-0049], of Tsai discloses a subset of resources/preamble/preamble indices are identified/received for performing a RACH transmission (system access). Tsai further discloses where the preamble indices include an OCC index); determine whether to perform system access on the cell using the subset of PRACH resources ([0048-0049, 0362] of Tsai discloses the UE uses the selected subset for performing a RACH transmission (system access). [0062-0072] of Tsai discloses the events that the UE uses to determine when to perform a system access using RACH resources); and transmit a random access preamble message for the system access based at least in part on the determining (Fig. 9 and [0048-0049, 0362] of Tsai discloses the transmits a preamble message for a RACH transmission (system access)) based on a determined. [0062-0072] of Tsai discloses the events that the UE uses to determine when to perform a system access using RACH resources).

Allowable Subject Matter
Claims 2-12, 15-18, 21-24, and 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476